UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,
                                  Plaintiff,                           19-CV-11257 (CM)
                      -against-                                    ORDER OF DISMISSAL
 NYC MTA, et al.,                                                  UNDER 28 U.S.C. § 1651

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On November 7, 2019, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Frost v. City of New York (HRA),

ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). Plaintiff files this new pro se case, seeks IFP

status, and has not sought leave from the Court. The Court dismisses this action without

prejudice for Plaintiff’s failure to comply with the November 7, 2019 order.

       The Clerk of Court is directed to assign this matter to my docket, transmit a copy of this

order to Plaintiff,1 and note service on the docket.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:     January 2, 2020
            New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge




       1
           Plaintiff consents to receive electronic service.
